 LONG TRANSPORTATION COMPANY7LongTransportationCompanyandOfficeandProfessionalEmployees'InternationalUnion,Local 10,AFL-CIO,Petitioner,and Local 299,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Ind., Intervenor.Case 7-RC-9533February 6, 1970DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn September 17, 1969, the Regional Director forRegion 7 issued his Decision and Order in theabove-entitled proceeding, in which he dismissed thepetition on the ground of a contract bar. Thereafter,inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, thePetitioner filed a timely request for review of theRegional Director's Decision, contending,inter alia,that there is no contract bar since there is noprobative evidence in the record to show thatIntervenor represented a majority of the employeesin the appropriate unit or that the Employer verifiedthe Intervenor's claim of majority status.On October 29, 1969, the National LaborRelations Board by telegraphic order granted therequest for review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Employer is a common carrier engaged inrendering truck freight services from its terminallocated at 3755 Central Street, Detroit, Michigan.Certain of its employees not here involved, arerepresented by the Intervenor in a National MasterFreightAgreement and the Central States AreaLocalCartageSupplementalAgreement.ThePetitioner seeks an election among approximately 27unrepresented office clerical employees employed atthis location. The Intervenor's contract bar defenseto the petition is based on the contention that theMaster Agreement has been extended by its termsto cover the involved employees and in any eventthere has been oral recognition of the Intervenor forthese employees, within the meaning ofKeller,157NLRB 583.Article2,section3,atp.4 of this MasterAgreement, dealingwith"Non-CoveredUnits,"provides as follows:The agreement shall not be applicable to thoseoperations of the Employer where the employeesare covered by a collective bargaining agreementwith a Union not signatory to this agreement, orto those employees who have not designated asignatoryUnion as their collective bargainingagent.At such time as a majority of suchemployees in an appropriate bargaining unitdesignate,asevidenced by a card check, asignatoryunionas their collective bargainingagent, they shall automatically be covered by theAgreementandapplicableSupplementalAgreements. In such cases the parties may bymutual agreement work out a wage and hourschedule,subjecttoJointAreaCommitteeapproval. [Emphasis supplied.] The provisions oftheAgreement shall apply to all accretions to thebargaining unit, including but not limited to,newly established or acquired terminals, andconsolidations of terminals.The record reflects that on May 15, 1969, theIntervenor sent a telegram to the Employer claimingthat it represented a majority of Long's officeemployees and demanding recognition. The telegramalso requested that Long contact the Intervenor nolaterthanMonday,May 19, 1969, to makearrangements for a meeting for the purpose ofverifyingthemajoritystatus.Itappears thatapproximately 2 weeks later, Employer's presidentand its attorney met with a representative of theIntervenor and extended oral recognition.The Regional Director concluded on these facts,thattheEmployer appears to have extendedrecognition to the Intervenor in good faith on thebasis of a previously obtained majority at a timewhen only that union was actively engaged inorganizing the unit employees and finds that theMaster Agreement together with the Office WorkersSupplemental Agreement constitutes a bar to thecurrent petition.'We do not agree.The Master Agreement by its terms requires as acondition of extension of its terms to noncoveredunits such as the one involved herein, that themajority status of the signatory union in such a unitbe "evidenced by a card check." The record hereinfails to establish that the condition was ever met.Accordingly, the purported extension of the MasterAgreement can not be recognized for contract barpurposes. Likewise, the failure of the record to showaffirmatively that prior to the oral recognitionagreement, theUnion in fact demonstrated itsmajority status to the Employer, renders inoperativeoral recognition as a bar to the instant petition. SeeDisplaySign . Service, Inc.,180NLRB No. 6;Josephine Furniture Company, Inc.,172 NLRB No.22; Sound Contractors Association,162 NLRB 364.In view of the above, we find that the petition wastimely filed, and that a question affecting commerceexistsconcerning the representation of certainemployees of the Employer, within the meaning ofSections 9(c)(1) and 2(6) and (7) of the Act.In view of the above finding, the Regional Director did not considerwhether the Employer's voluntary recognition of the Intervenor,in and ofitself, constitutes a bar to the petition.181NLRB No. 4 8DECISIONSOF NATIONALLABOR RELATIONS BOARDIn accordance with the stipulation of the parties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allofficeclericalemployees employed by theEmployer at its Central Street Terminal includingaccountants,accounts control clerks, accountspayableclerks,bookkeepers,cartageclerks,claimsclerks,clerktypists,codingclerks,computer operators, payroll clerks, purchasingagents, switch board operators, but excluding allotheremployees,guards,and supervisors asdefined in the Act.[Direction of Election' omitted from publication.]In orderto assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshouldhave accessto a list ofvoters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Company.394 U.S. 759. Accordingly,it isherebydirected that an election eligibilitylistcontaining the names and addresses of all the eligible voters, must befiledby the Employerwith the Regional Director for Region7,within 7days of thedate of this Decision on Review and Directionof Election. TheRegionalDirector shallmake the list available to all parties to theelection.No extensionof time tofile this list shall be granted by theRegionalDirectorexceptinextraordinary circumstances.Failure tocomplywith this requirement shall begrounds forsetting aside the electionwheneverproper objectionsare filed.